      Case 2:19-cv-02002-JCJ Document 56 Filed 07/02/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JESSICA RAMSAY,                               CIVIL ACTION
                  Plaintiff,

          v.

NATIONAL BOARD OF MEDICAL                     NO.   19-2002
EXAMINERS,
               Defendant.


                               O R D E R


     AND NOW, this      2nd       day of July, 2021, upon

consideration of Plaintiff’s Motion to Compel (Doc. No. 48) and

the Court having been advised that the parties are in settlement

negotiations and that Plaintiff is therefore not pressing the

motion at this time, it is hereby ORDERED that the Motion is

DENIED without prejudice to Plaintiff’s right to subsequently

re-file it if necessary.

                                       BY THE COURT:



                                           s/ J. Curtis Joyner

                                       _____________________________
                                       J. CURTIS JOYNER,         sJ.
